Broyles, P. J.
1. It does not appear from the record that the trial judge abused' his broad discretion in refusing a continuance or a postponement of the case.
2. The 2d special ground of the motion for a new trial, complaining of the exclusion of "certain testimony, not having been argued in the brief of counsel for the plaintiff in error, is treated as abandoned.
3. While several excerpts from the charge of the court are excepted to in the amendment to the motion for a new trial, these excerpts are not referred to in the brief of counsel for the plaintiff in error, but the only complaint in their brief, so far as the charge is concerned, is that the entire charge was erroneous; and there is no such exception in the amendment to the motion for a new trial. Under such circumstances the grounds of the motion for a new trial complaining of such excerpts ■ will be treated' as abandoned, and the correctness of the chai'ge as a whole will not be passed upon.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.